DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajima et al (U.S. Patent Application Publication No. 2017/0121930).
As to Claim 1, Kitajima discloses a method comprising: 
Detecting a signal to move a stick of a construction machine toward a body of the construction machine (Paragraph 0105, 0213; Figure 9); 
Hydraulically delaying movement of the stick (Paragraph 0197; Figure 17); 
Determining a desired movement of a boom of the construction machine in response to the signal and based on predicted movement of the stick in response to the signal, the desired movement of the boom to maintain a bucket of the construction machine above a desired grade (Paragraph 0209, 0215; Figure 19); 
Determining a desired movement of the stick of the construction machine in response to the signal and based on the predicted movement of the stick in response to the signal and the desired movement of the boom, the desired movement of the stick to maintain the bucket of the construction machine above the desired grade (Paragraph 0209, 0215; Figure 19); 
Hydraulically actuating the boom based on the desired movement of the boom (Figure 17); and
Hydraulically actuating the stick based on the desired movement of the stick (Figure 17).  
Claim 2, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses wherein the determining the desired movement of the boom and the determining the desired movement of the stick are further based on a current position of the bucket of the construction machine with respect to the desired grade (Paragraph 0115).  
As to Claim 3, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses wherein the current position of the bucket is based on data from sensors for detecting positions of the boom, the stick, and the bucket (Paragraphs 0109 to 0113; Figures 4A-4B).  
As to Claim 4, Kitajima discloses the invention of Claim 3 (Refer to Claim 3 discussion). Kitajima also discloses wherein the determining a desired movement of the stick is further based on the determining a desired movement of the boom (Paragraphs 0109 to 0113; Figures 4A-4B).  
As to Claim 5, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses further comprising: determining that the excavator is in a grade assist mode (The disclosure describes an assisted excavation mode).  
As to Claim 6, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses wherein the determining a desired movement of the boom is based on a swing arc of the stick and a swing arc of the boom (Paragraphs 0109 to 0113; Figures 4A-4B).  
As to Claim 7, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses wherein the hydraulically actuating the boom is simultaneous with the hydraulically actuating the stick (Paragraph 0209; Figure 19).  
As to Claim 8, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses wherein the hydraulically delaying movement of the stick comprises actuating an inverse proportional valve blocking hydraulic fluid pressure applied in response to user input from causing movement of the stick (Paragraph 0187).  
As to Claim 9, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses wherein the hydraulically delaying movement of the stick comprises actuating a solenoid valve blocking hydraulic fluid pressure applied to a first input of the solenoid valve in response to user input from causing movement of the stick (Paragraph 0187).  
As to Claim 11
A processor (#26); and 
A memory to store computer program instructions (It is inherent that the controller has a memory to store computer program instructions), the computer program instructions when executed by the processor cause the processor to perform operations comprising: 
Detecting a signal to move a stick of a construction machine toward a body of the construction machine (Paragraph 0105, 0213; Figure 9); 
Hydraulically delaying user movement of the stick (Paragraph 0197; Figure 17); 
Determining a desired movement of a boom of the construction machine in response to the signal and based on predicted movement of the stick in response to the user signal, the desired movement of the boom to maintain a bucket of the construction machine above a desired grade (Paragraph 0209, 0215; Figure 19);  Page 18 of 21Docket No. 13838.0633 
Determining a desired movement of the stick of the construction machine in response to the signal and based on the predicted movement of the stick in response to the signal and the desired movement of the boom, the desired movement of the stick to maintain the bucket of the construction machine above the desired grade (Paragraph 0209, 0215; Figure 19); 
Hydraulically actuating the boom based on the desired movement of the boom (Figure 17); and 
Hydraulically actuating the stick based on the desired movement of the stick (Figure 17).  
As to Claim 12, Kitajima discloses the invention of Claim 11 (Refer to Claim 11 discussion). Kitajima also discloses wherein the determining the desired movement of the boom and the determining the desired movement of the stick are further based on a current position of the bucket of the construction machine with respect to the desired grade (Paragraph 0115).  
As to Claim 13, Kitajima discloses the invention of Claim 12 (Refer to Claim 12 discussion). Kitajima also discloses wherein the current position of the bucket is based on data from sensors for detecting positions of the boom, the stick, and the bucket (Paragraphs 0109 to 0113; Figures 4A-4B).  
Claim 14, Kitajima discloses the invention of Claim 13 (Refer to Claim 13 discussion). Kitajima also discloses wherein the determining a desired movement of the stick is further based on the determining a desired movement of the boom (Paragraphs 0109 to 0113; Figures 4A-4B).  
As to Claim 15, Kitajima discloses the invention of Claim 11 (Refer to Claim 11 discussion). Kitajima also discloses the operations further comprising: determining that the excavator is in a grade assist mode (The disclosure describes an assisted excavation mode).  
As to Claim 16, Kitajima discloses the invention of Claim 11 (Refer to Claim 11 discussion). Kitajima also discloses wherein the determining a desired movement of the boom is based on a swing arc of the stick and a swing arc of the boom (Paragraphs 0109 to 0113; Figures 4A-4B).  
As to Claim 17, Kitajima discloses the invention of Claim 11 (Refer to Claim 11 discussion). Kitajima also discloses wherein the hydraulically actuating the boom is simultaneous with the hydraulically actuating the stick (Paragraph 0209; Figure 19).  
As to Claim 18, Kitajima discloses the invention of Claim 11 (Refer to Claim 11 discussion). Kitajima also discloses wherein the hydraulically delaying movement of the stick comprises actuating an inverse proportional valve blocking hydraulic fluid pressure applied in response to user input from causing movement of the stick (Paragraph 0187).  
As to Claim 19, Kitajima discloses the invention of Claim 11 (Refer to Claim 11 discussion). Kitajima also discloses wherein the hydraulically delaying movement of the stick comprises actuating a solenoid valve blocking hydraulic fluid pressure applied to a first input of the solenoid valve in response to user input from causing movement of the stick (Paragraph 0187).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajima et al (U.S. Patent Application Publication No. 2017/0121930) in view of Paull (U.S. Patent Application Publication No. 2017/0314234).
As to Claim 10, Kitajima discloses the invention of Claim 9 (Refer to Claim 9 discussion). Kitajima is silent about wherein the stick is actuated by application of hydraulic fluid pressure from a controller actuated valve to a second input of the solenoid valve.  Paull discloses a solenoid valve with a second input (Claim 13). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the stick actuated by application of hydraulic fluid pressure from a controller actuated valve to a second input of the solenoid valve since that mere duplication of the amount of inputs involves only routine skilled the art.  
As to Claim 20, Kitajima discloses the invention of Claim 19 (Refer to Claim 19 discussion). Kitajima is silent about wherein the stick is actuated by application of hydraulic fluid pressure from a controller actuated valve to a second input of the solenoid valve.  Paull discloses a solenoid valve with a second input (Claim 13). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the stick actuated by application of hydraulic fluid pressure from a controller actuated valve to a second input of the solenoid valve since that mere duplication of the amount of inputs involves only routine skilled the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678